Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 14, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  154668-70(52)                                                                                    Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
  ALLY FINANCIAL, INC.,                                                                                              Justices
           Plaintiff-Appellant,
                                                                   SC: 154668
  v                                                                COA: 327815
                                                                   Ct of Claims: 13-000049-MT
  STATE TREASURER, STATE OF MICHIGAN,
  and DEPARTMENT OF TREASURY,
             Defendants-Appellees.
  _________________________________________
  SANTANDER CONSUMER USA, INC.,
          Plaintiff-Appellant,
                                                                   SC: 154669
  v                                                                COA: 327832
                                                                   Ct of Claims: 13-000114-MT
  STATE TREASURER, STATE OF MICHIGAN,
  and DEPARTMENT OF TREASURY,
             Defendants-Appellees.
  _________________________________________
  SANTANDER CONSUMER USA, INC.,
          Plaintiff-Appellant,
                                                                   SC: 154670
  v                                                                COA: 327833
                                                                   Ct of Claims: 13-000113-MT
  STATE TREASURER, STATE OF MICHIGAN,
  and DEPARTMENT OF TREASURY,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Michael J. Bowen to practice pro hac vice in these cases is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 14, 2017
                                                                              Clerk